McBRIDE, Judge.
This suit was consolidated with the proceedings entitled: Cheney v. Toye Bros. Yellow Cab Co., 144 So.2d 597. As a result of the collision between Cheney’s Buick and the taxicab, the former careened toward the left and crashed into the 1958 Pontiac of Patrick PI. Mendez, which was negotiating the intersection, moving in the direction of the lake, and Mendez seeks to recover from Cheney’s liability insurer and the cab company, in solido, the amount of $237.64, and said defendants have appealed from the judgment for $216.08 in his favor.
Dean, the cab driver, maintains that the Cheney car struck Mendez’ vehicle before it struck the cab. The weight of the evidence convinces us this is not so.
*600Mendez was not guilty of any act of contributory negligence as defendants contend he was. His damages resulted solely from the joint and concurring negligence of the taxicab driver and Miss Cheney which is set forth in our opinion and decree in the above-mentioned case.
The judgment appealed from is affirmed.
Affirmed